Title: To James Madison from Joshua Barney, 6 August 1804 (Abstract)
From: Barney, Joshua
To: Madison, James


6 August 1804, Baltimore. “I have the honour to inclose you Copy of a letter received from paris under date of the 24th Apl. Since then I have received information that the board of Commissioners have rejected my claim, altho comprised in the ‘Conjectural Note,’ I also inclose you the Attorney Generals (Mr. Martin) opinion as respects my Citizenship and also his opinion of the treaty and the two Conventions respecting Louisiana.
“I do not know under what authority the Commissioners have rejected my claim, or deprived me of the benifit and protection of the U S, I beg leave Sir to refer my situation to you and to Solicit a decision in regard to my claims, no doubt you have received from the Commissioners some reasons for such conduct, of course it now lays with the Executive of the U S to say whether I am entitled to thier protection or not; if I am no longer regarded by them as a Citizen and under thier protection, I conceive it necessary for me to take such steps as will secure me that right somewhere; Altho the claim was liquidated in my name, there are several Citizens of the U S interested in the fate of it; the supplies that make the principal Sum was furnished from this City, by Samuel & John Smith, Saml. Smith & Buchanan & John Hollins, from Norfolk by John Cowper & Co. and others, and by Mr. patton from fredericksburg, but independent of those gentlemen I think myself entitled to all the protection that is in the power of the U S, as I never for a moment conceived myself any thing but a Citizen, nor never did one Act to deprive myself of thier fullest confidence; I will thank you Sir for a decision, and will be infinitely Obliged in knowing from Government on what I am to depend; I wish to send forward to my Son now at paris on this business the necessary instructions how he is to proceed which cannot be done untill the Executive have determined in regard to my claim.”
